DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/464,035 in view of Okada (U.S. Pre-Grant Publication No. 2020/0088039). 
Claims 1-13 of the current application are identical to claims 1-13 of the copending application except claim 1 of the current application recites “an aircraft engine having a turbine, the turbine comprising a plurality of blades” while claim 1 of the copending application recites “an aircraft engine having a fan, the fan comprising a plurality of blades”. Okada teaches wherein the blade designs of a fan can be used for a turbine or a compressor (paragraph [0067]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the blade design of the current application’s turbine for fan blades as taught by Okada.

This is a provisional nonstatutory double patenting rejection.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/464,041 in view of Okada (U.S. Pre-Grant Publication No. 2020/0088039). 
Claims 1-13 of the current application are identical to claims 1-13 of the copending application except claim 1 of the current application recites “an aircraft engine having a turbine, the turbine comprising a plurality of blades” while claim 1 of the copending application recites “an aircraft engine having a turbine, the turbine comprising a plurality of blades”. Okada teaches wherein the blade designs of a fan can be used for a turbine or a compressor (paragraph [0067]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the blade design of the current application’s turbine for compressor blades as taught by Okada.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “each blade of the first set of blades has a modeshape value V1 for a blade first vibratory mode defined as:
            
                
                    
                        V
                    
                    
                        1
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        L
                                        E
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        M
                                        C
                                    
                                
                            
                        
                    
                
            
        
wherein, when the engine is operating between its maximum speed and 70% of that maximum speed, at least 80% of the radial extent of each blade of the first set of blades has a modeshape value V1 from 0 to 1.5”. 
The abovementioned limitation specifies a function or a desired result. While there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. (MPEP 2163 I.A. Original Claims). An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (MPEP 2163.03 V. ORIGINAL CLAIM NOT SUFFICIENTLY DESCRIBED). The originally filed specification fails to identify how the claimed modeshape value can be achieved and therefore lacks written description support.
Claims 2-13 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement by virtue of their dependency on claim 1.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites “each blade of the first set of blades has a modeshape value V1 for a blade first vibratory mode defined as:
                
                    
                        
                            V
                        
                        
                            1
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            1
                                            L
                                            E
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    
                                        
                                            D
                                        
                                        
                                            1
                                            M
                                            C
                                        
                                    
                                
                            
                        
                    
                
            
wherein, when the engine is operating between its maximum speed and 70% of that maximum speed, at least 80% of the radial extent of each blade of the first set of blades has a modeshape value V1 from 0 to 1.5”. 
The claimed invention is nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement:
(A) The breadth of the claims and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims are broad as the entire scope of the claim includes all possible blades capable of having a modeshape value V1 from 0 to 1.5. There can be an infinite number of blade designs Such a broad scope may also include blades that have not yet been conceived by the mankind yet. The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” (See MPEP 2164.08). Because there can be an infinite number of variations of blades, the quantity of experimentation needed to make the full scope of the invention is also infinite.
(B) The nature of the invention, (D) the level of one of ordinary skill in the art, and (F) the amount of direction provided by the inventor
The nature of the invention deals with a turbine blade having a specific vibration modeshape. A blade is defined by its material and the geometric features. The modeshape is a resulting behavior based on the design of the blade. However, applicant attempts to define the blade by their desired modeshape value. It is essential for one of ordinary skill in the art to have a method that designs a blade profile based on the modeshape. Such designing method is not taught in the specification. 
 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.

Claims 2-13 are also rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement by virtue of their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “each blade of the first set of blades has a modeshape value V1 for a blade first vibratory mode defined as:
            
                
                    
                        V
                    
                    
                        1
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        L
                                        E
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        1
                                        M
                                        C
                                    
                                
                            
                        
                    
                
            
        
wherein, when the engine is operating between its maximum speed and 70% of that maximum speed, at least 80% of the radial extent of each blade of the first set of blades has a modeshape value V1 from 0 to 1.5”. 
The claim attempts to claim a function or a desired result, i.e., modeshape value from 0 to 1.5. When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope is unclear because without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.
Furthermore, the claimed             
                
                    
                        D
                    
                    
                        1
                        L
                        E
                    
                
            
         and             
                
                    
                        D
                    
                    
                        1
                        M
                        C
                    
                
            
         is not clearly defined.
Claims 2-13 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lentz (U.S. Pre-Grant Publication No. 2016/0138402) teaches the process of decreasing twist to flex ratio which is the amount of torsional rotation of a section of an airfoil relative to the amount of translational displacement from a mode of vibration related to airfoil flutter.
McNamee (U.S. Pre-Grant Publication No. 2020/0157941) also teaches reducing twist to flex ratio to reduce flutter.
Edwards (U.S. Patent No. 10,815,826) teaches a gas turbine engine airfoil frequency design.
Eryilki (U.S. Pre-Grant Publication No. 2020/0308968) teaches a rotor blade wherein in at least one vibration mode, the deflection at the leading edge and the trailing edge is equal.
Theratil (U.S. Pre-Grant Publication No. 2018/0274559) teaches rotor blades wherein the deflection at the leading edge is maximum in one mode of vibration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745